DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
 
Status of Claims
Claims 1, 3, 5, 7, 10, 11, and 16-20 are pending in the current application.
Claim 1 is amended in the current application.
Claims 2, 4, 6, 8, 9, 12-15, and 21-33 are canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed July 7, 2022 have been fully considered.
Applicant argues that neither Giron nor Fernando teach fusion formed glass.
This is not persuasive for the following reasons.  New grounds of rejection are established below.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Fernando and Giron are not solely relied upon to satisfy the claimed invention.  Aitken is newly applied.  Aitken teaches that it is well known and well within the abilities of those skilled in the art to utilize fusion formed low alkali-containing display glass sheets for electronics and display devices, where alkali content ranges from greater than 0 to 8 mol%, such as 0.1 mol% (Aitken, [0004], [0011]-[0019], [0046]-[0052], [0060], [0075], [0083], [0089]-[0090], Claims 1-3, 15).  Since modified Fernando and Aitken both disclose low alkali-containing display glass sheets for electronics and display devices having substantially similar coefficients of thermal expansion and thicknesses, it would have been obvious to one of ordinary skill in the art to have utilized Aitken’s fusion formed low alkali-containing display glass sheets to satisfy the glass substrates and cover glass layers characteristics and requirements of modified Fernando to yield a glass structure that can be formed with low melting temperature; higher pull rates; low energy consumption; higher and controllable coefficient of thermal expansion; and good mechanical, dimensional, and thermal stability (Aitken, [0010]-[0011], [0019], [0118]).
Applicant argues that neither Giron nor Fernando teach glass sheets having thickness 0.3-1 mm.
This is not persuasive for the following reasons.  Fernando teaches the window pane is flexible and may be curved, bent, or flexed (Fernando, [0005]-[0006], [0132], [0184]) and further teaches the flexible substrates (64, first glass sheet and 62, second glass sheet) can have thicknesses from about 0.1 to about 0.2 mm (Fernando, [0027], [0112], [0164]).  The usage of the term “about” allows for additional reasonable thickness values outside of the stated numerical range 0.1 to 0.2 mm that still exhibit the ability to be curved, bent, or flexed.  Giron discloses a broad thickness range of 0.3-25 mm for glass sheets that exhibit a degree of deformation (curving, bending, flexing) that is characterized by a maximum deflection (dz) less than or equal to 16 mm, where the maximum deflection (dz) is also less than or equal to 1/150 of the length (L) to prevent delamination, deformation, or glass breakage (Giron, [0031]-[0032], [0056], Fig 3).  Since Fernando and Giron both disclose laminated glass pane layer structures comprising flexible glass substrates that can have thicknesses on a millimeter scale (such as less than 1 mm), it would have been obvious to one of ordinary skill in the art to have utilized Giron’s glass substrates and cover glass layers to form Fernando’s flexible substrates and external/internal panes, respectively, to yield an adjustable opaque window pane that possesses maximum deflection property that prevents delamination, deformation, and glass breakage (Giron, [0031]-[0032], [0056], see MPEP 2143).
Moreover, Aitken is additionally applied, because Aitken provides a more specific method and composition of glass that falls within the characteristics and requirements set forth by Fernando and Giron regarding alkali content, thickness (0.5 to 1.1 mm; Aitken, [0100]), and coefficient of thermal expansion.  Since Fernando/Giron and Aitken disclose low alkali-containing display glass sheets for electronics and display devices having substantially similar coefficients of thermal expansion and thicknesses, it would have been obvious to one of ordinary skill in the art to have utilized Aitken’s fusion formed low alkali-containing display glass sheets to satisfy the glass substrates and cover glass layers characteristics and requirements of Fernando/Giron to yield a glass structure that can be formed with low melting temperature; higher pull rates; low energy consumption; higher and controllable coefficient of thermal expansion; and good mechanical, dimensional, and thermal stability (Aitken, [0010]-[0011], [0019], [0118]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 7, 10, 11, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “alkali-free glass.”  According to the specification as originally filed at [0024], “alkali-free glass” is defined as glass that “is free or substantially free of alkali metals and components comprising alkali metals.”  [0024] then recites “[f]or example, alkali free glass” comprises 0.1 mol % or less, 0.05 mol % or less, or 0.01 mol % or less R2O, expressed on an oxide basis, where R is one or more of Li, Na, or K.”  The phrase "for example" followed by a listing of alternative options renders the claim scope indefinite, because it is unclear what limitations following the phrase are required of the claimed “alkali-free glass” invention.  See MPEP § 2173.05(d).  For the purposes of examination, the phrase “alkali-free glass” is interpreted as comprising 0.1 mol % or less of R2O, expressed on an oxide basis, where R is one or more of Li, Na, or K.
Claims 3, 5, 7, 10, 11, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from claim 1 and do not remedy the aforementioned deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 10, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US 2008/015848 A1), in view of Giron et al. (US 2012/0017975 A1), and in view of Aitken et al. (US 2010/0084016 A1).
Regarding Claim 1, Fernando teaches an adjustable opaque window (211, window pane) comprising a light transmission control layer formed of a liquid crystal material 74 that is bounded by and disposed between a pair of flexible substrates that can be formed from glass (64, first glass sheet and 62, second glass sheet), an external pane (52, first panel) bonded to the first glass sheet 64, and an internal pane (54, second panel) bonded to the second glass sheet 62 (Fernando, [0005]-[0006], [0026]-[0027], [0047]-[0048], [0097]-[0104], [0112]-[0125], [0146]-[0180], [0209], Figs 1, 7, 9, 19).  Fernando further teaches that the external pane (52, first panel) and the internal pane (54, second panel) can be formed of glass (Fernando, [0104], [0113], [0165]).  Fernando teaches that the opacity (transmittance) of the light transmission control layer is controlled by variably adjusting electric field amplitude applied to the light transmission control layer (Fernando, [0114]).

    PNG
    media_image1.png
    463
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    912
    583
    media_image2.png
    Greyscale

Fernando – Figures 7 & 19
Fernando teaches the window pane is flexible and may be curved, bent, or flexed (Fernando, [0005]-[0006], [0132], [0184]) and further teaches the flexible substrates (64, first glass sheet and 62, second glass sheet) can have thicknesses from about 0.1 to about 0.2 mm (Fernando, [0027], [0112], [0164]); but Fernando remains silent regarding the first and second glass sheets having thickness of 0.3-1 mm, and also remains silent regarding the window pane exhibiting a bow of 0.02 mm or less per 40 mm of length.
Giron, however, teaches a laminated glass pane comprising an electrically active layer structure disposed between glass substrates having thickness from 0.3-25 mm, polymer layers applied to the glass substrates, and cover glass layers; where the laminated glass pane layer structure prevents deformations, delaminations, and glass breakage (Giron, [0005]-[0026], Fig 2).  Giron’s glass substrate thickness range of 0.3-25 mm completely encompasses the claimed range of 0.3-1 mm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Giron further teaches the laminated glass pane layer structure has a maximum deflection (dz) less than or equal to 16 mm, where the maximum deflection (dz) is also less than or equal to 1/150 of the length (L) to prevent delamination, deformation, or glass breakage (Giron, [0031]-[0032], [0056], Fig 3).  One of ordinary skill in the art would readily understand that Giron’s maximum deflection property is substantially similar to the claimed bow property, where any differences would be considered minor and obvious.  Giron’s maximum deflection (dz) relative to 1/150 of length (L) yields a range (16mm or less)/(150) = (16mm or less*0.267)/(40mm) = (4.27mm  or less)normalized/(40mm) that renders obvious the claimed range of (0.02mm or less)/(40mm), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I & II).

    PNG
    media_image3.png
    356
    615
    media_image3.png
    Greyscale

Giron - Figure 2

    PNG
    media_image4.png
    440
    571
    media_image4.png
    Greyscale

Giron - Figure 3
Since Fernando and Giron both disclose laminated glass pane layer structures comprising flexible glass substrates that can have thicknesses on a millimeter scale (such as less than 1 mm), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Giron’s glass substrates and cover glass layers to form Fernando’s flexible substrates and external/internal panes, respectively, to yield an adjustable opaque window pane that possesses maximum deflection property that prevents delamination, deformation, and glass breakage as taught by Giron (Giron, [0031]-[0032], [0056], see MPEP 2143).  Modified Fernando remains silent regarding glass sheets that are fusion formed.  However, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Modified Fernando teaches the adjustable opaque window pane is formed by techniques employed by glass lamination processes and comprises flexible and resilient glass sheets (Fernando, [0023], [0099], [0104], [0209]).  Modified Fernando further teaches the adjustable opaque window pane is adaptable to be applied in a variety of sizes for different applications, where smaller tiles of the adjustable opaque window pane can be seamlessly joined together (Fernando, [0016], [0055], [0097]).  In view of the foregoing, modified Fernando’s glass sheets are considered to be the same as or obvious from the claimed fusion formed glass sheets.  Therefore, the claim is unpatentable even though the prior product was made by a different process.
Modified Fernando teaches the glass substrates and cover glass layers have coefficient of thermal expansion from 25x10-7 to 80x10-7 K-1 and are formed having zero to small weight proportions of alkali elements (0-16 wt%) (Giron, [0025], [0044]-[0045]), but remains specifically silent regarding fusion formed alkali-free glass sheets.
Aitken, however, teaches fusion formed low alkali-containing display glass sheets for electronics and display devices, where the alkali content ranges from greater than 0 to 8 mol%, such as 0.1 mol% (Aitken, [0004], [0011]-[0019], [0046]-[0052], [0060], [0075], [0083], [0089]-[0090], Claims 1-3, 15).  Aitken’s 0.1 mol% (Aitken, Claim 3) value is within the alkali-free range (0.1 mol% or less as defined above), and therefore, satisfies the range and the “alkali-free glass” definition (see MPEP 2131.03 & MPEP 2144.05, I).  Aitken teaches fusion formed low alkali-containing display glass sheets have coefficient of thermal expansion of 38x10-7 K-1 or greater (Aitken, [0093]-[0094]), and can have thicknesses of 0.5 mm to 1.1 mm (Aitken, [0100]).
Since modified Fernando and Aitken both disclose low alkali-containing display glass sheets for electronics and display devices having substantially similar coefficients of thermal expansion and thicknesses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Aitken’s fusion formed low alkali-containing display glass sheets to satisfy the glass substrates and cover glass layers characteristics and requirements of modified Fernando to yield a glass structure that can be formed with low melting temperature; higher pull rates; low energy consumption; higher and controllable coefficient of thermal expansion; and good mechanical, dimensional, and thermal stability as taught by Aitken (Aitken, [0010]-[0011], [0019], [0118]).
Regarding Claim 3, modified Fernando further teaches the adjustable opaque window pane is adaptable to be applied in a variety of sizes for different applications (Fernando, [0016], [0055], [0097]).  Modified Fernando further teaches embodiments having length of 1.5 m and width of 2.5 m, and also length of 1.1 m and width of 1.3 m (Giron, [0053], [0057]).  Modified Fernando’s embodiments fall within the claimed ranges of width of 500 mm or more and length of 750 mm or more, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03, I & II, see also MPEP 2143). 
Regarding Claim 5, modified Fernando further teaches the external pane (52, first panel) is bonded to the first glass sheet 64 with an adhesive layer, and the internal pane (54, second panel) is bonded to the second glass sheet 62 with an adhesive layer (Fernando, [0023]-[0026], [0104], [0110], [0162]).
Regarding Claim 7, modified Fernando further teaches the light transmission control layer comprises the liquid crystal material 74 that is bounded by and disposed between the pair of flexible substrates that can be formed from glass (64, first glass sheet and 62, second glass sheet), where the pair of flexible substrates are arranged substantially parallel and spaced apart to define a cell (Fernando, [0026]-[0047], [0115]-[0129], [0146]-[0180], Figs, 1, 7, 9, 19).
Regarding Claim 10, modified Fernando further teaches the glass substrates (first and second glass sheets) have thickness from 0.3-25 mm (Giron, [0009]-[0014], Aitken, [0100]).  Modified Fernando’s thickness range completely encompasses the claimed range of about 0.5-0.7 mm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 11, modified Fernando teaches the cover glass layers (first and second panels) have thickness from 1.3-25 mm (Giron, [0009]-[0014], Aitken, [0100]).  Modified Fernando’s thickness range overlaps with the claimed range of about 3 mm or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 16, modified Fernando further teaches the light transmission control layer comprises a first electrode (70/81, first conductive layer) and a second electrode (72/83, second conductive layer) that are disposed on inner surfaces of the substrates 62 & 64 (Fernando, [0097]-[0104], [0115]-[0125], [0146]-[0180], [0198]-[0202], Figs 9, 19).
Regarding Claim 17, modified Fernando further teaches the light transmission control layer comprises a first polymer layer (86, first alignment layer) and a second polymer layer (88, second alignment layer) that are disposed on inner surfaces of the substrates 62 & 64 (Fernando, [0036]-[0037], [0124]-[0128], [0176]-[0180], Figs 9, 19).
Regarding Claim 18, modified Fernando further teaches the light transmission control layer comprises the liquid crystal material, where the liquid crystal material can comprise nematic liquid crystals, a chiral liquid crystal material, and polymeric liquid crystals (Fernando, [0031], [0100], [0116], [0168]).
Regarding Claim 19, modified Fernando teaches the light transmission control layer comprises the flexible substrates that each have thickness from about 0.1 to 0.2 mm, and also comprises a spacer that has a diameter of 5-30 microns that provides a uniform cell gap of 5-30 microns (Fernando, [0027], [0039], [0112], [0132], [0164]).  Fernando further teaches the interval between the external 52 and internal 54 panes can vary between 1-2 mm, where the light transmission control layer in its entirety is disposed within the interval between the external and internal panes (Fernando, [0149], [0207], Figs 7, 9, 19).  In view of the foregoing, one of ordinary skill in the art would readily understand that the light transmission control layer possesses thickness of between 1-2 mm.  Fernando’s light transmission control layer interval of 1-2 mm substantially overlaps with the claimed range of 1.5 mm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 20, modified Fernando teaches the interval between the external 52 and internal 54 panes can vary between 1-2 mm, where the light transmission control layer in its entirety is disposed within the interval between the external and internal panes (Fernando, [0149], [0207], Figs 7, 9, 19).  Modified Fernando further teaches the glass substrates (first and second glass sheets) have thickness from 0.3-25 mm, and the cover glass layers (external 52 and internal 54 panels; first and second panels) have thickness from 1.3-25 mm (Giron, [0009]-[0014]).  Modified Fernando therefore discloses a total thickness of the entire adjustable opaque window pane that is from (1mm+0.3mm*2+1.3mm*2) = 4.2 mm to (2mm+25mm*2+25mm*2) = 102 mm (Giron, [0009]-[0014]).  Modified Fernando’s thickness range overlaps with the claimed range of about 15 mm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Ellison et al. (US 2010/0197477 A1) that teaches alkali-free fusion formed glass sheets; and Aiba et al. (WO 2015/046490 A1) that teaches glass film laminates formed with alkali-free fusion formed glass layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eli D. Strah/Primary Examiner, Art Unit 1782